United States Court of Appeals
                       For the First Circuit

No. 03-2087

               JAMES GILLESPIE and DEBORAH GILLESPIE,

                       Plaintiffs, Appellees,

                                 v.

                    SEARS, ROEBUCK & COMPANY and
                      EMERSON ELECTRIC COMPANY,

                      Defendants, Appellants.


                               ERRATA

     The opinion of this Court, issued on October 6, 2004, should

be amended as follows.

     On page 3, line 8 of first paragraph, replace "labeling" with

"warning".

     On page 6, line 6 of footnote 2, replace "standards" with

"standard".

     On page 12, line 1 of second paragraph, delete "also".

     On page 15, footnote 6, replace lines 2-3 after the word

"2000)", with the following:

          (requiring an affirmative showing that the
          jury   "probably  was   confused: by  being
          instructed on a claim or.

     On page 19, line 7 of footnote 9, insert a space before "and".